                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES – GENERAL

   Case No. CV 19-00564-DMG (DFM)                                         Date: July 11, 2019
    Title   Phyllis D. Scott v. Housing and Urban Development, et al.



     Present: The Honorable            Douglas F. McCormick, United States Magistrate Judge

                        Terri Steele                                       Not Present
                       Deputy Clerk                                      Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:      (IN CHAMBERS) Order to Show Cause


      On May 14, 2019, the Court granted Plaintiff’s request to file an amended complaint and
ordered her to file it within thirty-five (35) days. Plaintiff did not do so. Accordingly, within
twenty-one (21) days of the date of this order, Plaintiff is ORDERED to show good cause in
writing why the Court should not dismiss this action for failure to prosecute. Plaintiff is
expressly warned that if she fails to file a timely response to this Order, the Court may
recommend dismissal of this action for lack of prosecution.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: ts
                                                                                             Page 1 of 1
